Citation Nr: 1824821	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

A Notice of Disagreement was received in January 2014.  In June 2014, a Statement of the Case was issued, and, in June 2014, the Veteran filed his substantive appeal (via a VA Form 9).

In March 2016, the Board remanded the claim for service connection for an acquired psychiatric disorder for additional development and denied the Veteran's request to reopen a claim based upon new and material evidence for a bilateral eye disability, denied service connection for bilateral hearing loss, denied service connection for tinnitus, and denied service connection for residuals of traumatic brain injury.  The case now returns for further appellate review.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The claim was previously remanded in March 2016 in order to provide the Veteran with an opportunity to provide updated treatment records and a VA examination.  

The Veteran was sent a letter notifying him of the upcoming VA examination dated July 14, 2016.  The letter was returned as undeliverable.  The Veteran's claims file contains a VA-Form 27-0820 dated October 3, 2016 detailing correspondence between a VA employee and the Veteran in which the Veteran requested to reschedule his VA examination.  The Veteran also was noted to update his address from an address of residence to a P.O. Box.  However, due to a clerical error, the Veteran's previous street address was not deleted when the P.O. Box address was added to the information, and the residence address and P.O. Box addresses were listed simultaneously, rendering further correspondence undeliverable.  The Veteran was listed as a "no-show" on his compensation and pension examination report dated December 29, 2016.  

The Board will afford the Veteran another opportunity to attend a VA examination and to submit relevant treatment records. The Veteran is reminded that he is expected to attend the scheduled examination or give proper notice in the event of cancellation. VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

In this instance, the Veteran must aid in the development of his claim by attending the VA examination as requested. If the Veteran fails to attend his rescheduled examination, his claim will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2017).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his agent and obtain an updated address for the Veteran.

2.  Request that the Veteran identify any ongoing mental health treatment records for his acquired psychiatric disorder.  

If any such records exist, the AOJ should secure all relevant ongoing mental health records from any and all facilities where the Veteran has received mental health treatment.  All efforts to obtain VA and non-VA records should be fully documented, and the VA and/or non-VA facility must provide a negative response if records are not available.  The AOJ should provide notice to the Veteran of the inability to obtain such records and allow the Veteran an opportunity to respond.  

3.  After all records and/or responses regarding the Veteran's mental health treatment have been associated with the Veteran's claims file; the AOJ should schedule the Veteran for a VA psychiatric examination, in order to determine the nature and etiology of any psychiatric disorder found to be present.  The claims file should be made available to the examiner for review.  

The examiner is asked to offer an opinion addressing the following questions:

Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?

If the answer is "yes" is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) the September 1976 mortar explosion incident where the Veteran suffered from multiple wounds and abrasions, and (2) the October 2013 VA examination where the Veteran reported symptoms of poor memory and concentration as well as flashbacks, dreams, isolation, and hyper-arousal to loud noises. 

A fully articulated medical rationale for each opinion expressed is requested in the medical report.  The examiner is asked to discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case. 

Does the Veteran meet the diagnostic criteria for a mental disorder (other than PTSD) as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?

If the answer is "yes," and for each mental disorder diagnosed (other than PTSD), is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) the September 1976 mortar explosion incident where the Veteran suffered from multiple wounds and abrasions, and (2) the October 2013 VA examination where the Veteran reported symptoms of poor memory and concentration as well as flashbacks, dreams, isolation, and hyper-arousal to loud noises. 

A fully articulated medical rationale for each opinion expressed is requested in the medical report.  The examiner is asked to discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case. 

4.  The AOJ should then readjudicate the issue of entitlement to an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




